 

Exhibit 10.1

 

SEVERANCE AGREEMENT AND GENERAL RELEASE

 

This SEVERANCE AGREEMENT AND GENERAL RELEASE ("Agreement") is made and entered
into by and between Global Experience Specialists, Inc., including its parent,
subsidiary and affiliated companies (collectively, "Employer" or the “Company”)
and Jay Altizer ("Executive"), (collectively referred to as the “Parties”) on
the terms and conditions set forth below.

 

WHEREAS, the Company is undergoing a restructuring that will result in the
elimination and/or consolidation of the functions of Executive’s position, and
as a result Executive’s position with the Company will be eliminated as of May
11, 2020 (the “Separation Date”).  Executive’s employment with the Company will
end as of that date;



WHEREAS, the Company desires to provide Executive with benefits to assist in the
transition resulting from the end of Executive 's employment with the Company;
and

 

WHERAS, Executive desires, in exchange for such benefits, to waive and release
any and all claims that Executive may have against the Company.

 

NOW THEREFORE, in consideration of and exchange for the promises, covenants, and
releases contained herein, the Parties mutually agree as follows:

 

1.Effective Date.

 

A.As a result of the elimination and/or consolidation of Executive’s current
position, Executive’s employment with the Company will end as of the Separation
Date.  

 

B.Effective Date Of Agreement.  This Agreement shall be effective as provided in
the following acknowledgement:  Acknowledgment of Rights and Waiver of Claims
Under the Age Discrimination in Employment Act ("ADEA").  Executive acknowledges
that Executive is knowingly and voluntarily waiving and releasing any rights
Executive may have under the ADEA.  Executive also acknowledges that the
consideration given for the waiver and release contained in this Agreement is in
addition to anything of value to which Executive was already
entitled.  Executive further acknowledges that Executive has been advised by
this writing, as required by the Older Workers' Benefit Protection Act,
that:  (i) his waiver and release does not apply to any rights or claims that
may arise after the Effective Date (defined below) of this Agreement; (ii)
Executive should consult with an attorney prior to executing this Agreement;
(iii) Executive has at least twenty-one (21) days from the Separation Date to
consider this Agreement (although Executive may by his own choice execute this
Agreement earlier); (iv) Executive has seven (7) days following the full
execution of this Agreement by both of the Parties to revoke the Agreement; and
(v) this Agreement shall not be effective until the date upon which the
revocation period has expired (“Effective Date”). Executive may revoke this
Release only by giving the Company written notice of his revocation of this
Release, to Derek Linde, the Company’s General Counsel, to be received by the
Company by the close of business on the seventh (7th) day following Executive's
execution of this Release.  

 

2.Separation Benefits.  

 

A.Provided that Executive complies with all terms and conditions set forth
herein, pursuant to the terms of the Company’s Executive Officer Pay
Continuation Policy (the “Policy”), the Company shall continue to pay Executive
his salary (as it was on March 1, 2020) pursuant to the Company’s currently
established pay schedule for a period of six (6) months from its most recent pay
date (May 8, 2020).  Each such payment shall be less all customary and required
withholdings and deductions.  In the event Executive secures alternative
employment prior to the end of the 6-month period, the Company may, at its sole
option, pay any remaining amount in a lump sum to Executive.  Executive agrees
to provide immediate notice to the Company in writing upon securing such new
employment.  Except as otherwise

1

 

Executive Initials JAA

 

 

--------------------------------------------------------------------------------

 

provided herein and in the Policy, Executive hereby agrees and acknowledges that
he will not be entitled to any other payments from the Company, including but
not limited to any payment for any bonus, commission, incentive, and/or other
similar plan of the Company.  Executive further hereby acknowledges payment by
separate check a lump sum payment, less any and all statutory deductions, for
all earned but unused vacation pay accrued by Executive as of the Separation
Date pursuant to Company policy.

 

B.In addition, the Company shall pay its usual and customary portion of up to
six (6) months of Executive’s continued health insurance benefits at the same
level of coverage elected by Executive as of the Separation Date.  However,
Executive hereby agrees and acknowledges that the Company’s obligation to make
any such payment(s) shall cease as of the date Executive secures health
insurance benefits from any alternative source, including but not limited to
potential future employment.  

 

C.Executive’s eligibility to make contributions to the Company's 401(k) Program
(also known as the “TRIM” plan), and the Company’s matching obligation(s) under
the Program, will continue for six (6) months from the Separation Date.  Any
distribution of TRIM funds for the Executive will be in accordance with the
provisions of TRIM.  Executive’s participation in any other Company-sponsored
perquisite programs will also cease as of the Separation Date.  Executive’s
Short-Term Disability, Long-Term Disability, and Business Travel Accident
insurance coverage will cease as of the Separation Date.

 

D.The Company further agrees to provide Executive with an additional lump sum
payment of Twenty Thousand Dollars ($20,000.00) for Executive to utilize for
outplacement services at Executive’s discretion.      

 

E.Executive will further be entitled to a pro-rated payment pursuant to the
Company’s Management Incentive Plan (“MIP”), if earned, subject to the MIP terms
and conditions.

 

F.Furthermore, any restricted stock or any other long-term incentive, including
but not limited to performance units, previously granted, if any, by the Company
to Executive will be treated in accordance with the terms and conditions of the
applicable agreement(s), including but not limited to the Company’s requirement
to execute this Agreement, which is being requested by the Company.  

 

G.The payment and provision of any payments and/or benefits provided herein
shall be contingent upon Executive’s compliance with the covenants set forth in
this Agreement.  Any breach of the covenants set forth in this Agreement will
cause Executive to forfeit any right set forth in this Agreement regardless of
the amount provided or paid prior to the date of the breach.  Executive will not
be entitled to any of the payments and/or benefits provided herein until the
occurrence of each of the following: (i) this Agreement is fully executed by the
Parties hereto; (ii) this Agreement becomes effective as provided in paragraph
1, above, and (iii) Executive has complied with the covenant contained in
Paragraph 6, below.  

 

3.Acknowledgments.  Executive acknowledges that Executive would not otherwise be
entitled to consideration in the full amount set forth above were it not for
Executive’s covenants, promises, and releases set forth hereunder.  Executive
further acknowledges and agrees that upon receiving the severance payment
described above, Executive will have received all wages and other compensation
or remuneration of any kind due or owed from the Company, including but not
limited to all wages, overtime, or other wage premiums, bonuses, advances,
vacation pay, severance pay, and any other incentive-based compensation or
benefits to which Executive was or may become entitled or eligible.   Finally,
Executive acknowledges that the Company has provided Executive with all notices,
leaves and benefits to which he may have been entitled to under the Family and
Medical Leave Act, the Americans with Disabilities Act, the Uniformed Services
Employment and Reemployment Right Act, WARN, and/or any and all state statutes
regarding employee leave and related notices (including but not limited to those
regarding medical leave, family leave, military leave, civic leave, etc.).

 

4.Releases.

 

A.Release by Executive.  Executive on his own individual behalf and on behalf of
his respective predecessors, heirs, successors and assigns, hereby releases and
forever discharges the

2

 

Executive Initials JAA

 

 

--------------------------------------------------------------------------------

 

Company, and each of the Company’s employees, shareholders, officers, directors,
agents, attorneys, insurance carriers, parents, subsidiaries, divisions or
affiliated organizations or corporations, whether previously or hereafter
affiliated in any manner, and the respective predecessors, successors and
assigns of all of the foregoing (collectively referred to hereinafter as
"Released Parties"), from any and all claims, demands, causes of action,
obligations, charges, damages, liabilities, attorneys' fees, and costs of any
nature whatsoever, contingent, or non-contingent, matured or unmatured,
liquidated or unliquidated, whether or not known, suspected or claimed, which
Executive had, now has or may claim to have had as of the Effective Date against
the Released Parties (whether directly or indirectly) or any of them, by reason
of any act or omission whatsoever, concerning any matter, cause or thing,
including, without limiting the generality of the foregoing, any claims,
demands, causes of action, obligations, charges, damages, liabilities,
attorneys' fees and costs relating to or arising out of any alleged violation of
any contracts, express or implied, any covenant of good faith and fair dealing,
express or implied, or a tort, or any legal restrictions on any of employer's
right to terminate employees, or any federal, state, municipal or other
governmental statute, public policy, regulation or ordinance, including but not
limited to the following: the Title VII of the Civil Rights Act of 1964, as
amended; the Age Discrimination in Employment Act of 1967, as amended; the
Americans with Disabilities Act of 1990, as amended; 42 U.S.C. 12101, et. seq.;
the Family and Medical Leave Act of 1993; the Employee Retirement Income
Security Act of 1974; the Worker Adjustment and Retraining Notification Act,
including but not limited to any state version thereof; the Civil Rights Act of
1991; the Fair Credit Reporting Act; the Older Workers Benefit Protection Act;
the Sarbanes Oxley Act of 2002, 18 U.S.C. § 1514A et seq., the Lilly Ledbetter
Fair Pay Act, Pub. L. No. 111-2, § 3 (2009), the Genetic Non-Discrimination Act,
42 U.S.C. § 2000ff, the Equal Pay Act, 29 U.S.C. § 206, the Fair Labor Standards
Act, 29 U.S.C. § 201 et seq.; the Texas Payday Act; the Texas Human Rights Act;
the Texas Minimum Wage Act; the Texas Labor Code, including but not limited to
Chapter 21, et seq.; the Texas Health & Safety Code; Title 40 of the Texas
Administrative Code; the Texas Workers’ Compensation Act, to the extent
releasable under the law; and/or any other federal, state, city or local
anti-discrimination and/or anti-harassment acts, state wage acts and
non-interference or non-retaliation statutes, regulations, and all other
claims.  

 

B.Non-Releasable Claims.  Notwithstanding the foregoing, Executive’s release
does not release any claims that Executive cannot lawfully waive, nor any claims
that Executive may have in the future arising out of any breach of this
Agreement by the Company.  

 

5.Employment References.  Executive agrees to direct all reference requests to
the Company’s Human Resources Department.  In response to any such inquiry, the
Company shall make a reasonable effort to disclose no more than the following
information: (i) dates of employment; (ii) last position held; and (iii) last
wage or salary earned (confirmation of disclosed amounts only).

 

6.Covenant to Return Company Property.  Executive hereby represents and warrants
that on or before the Separation Date, Executive will return to the Company all
Company property and documents in his possession including, but not limited to:
Company files, notes, records, computer equipment, peripheral and/or
communication devices, electronic media containing computer recorded
information, tangible property, credit cards, entry cards, pagers,
identification badges, keys, and any other items provided to the Executive.  

 

7.Non-Disclosure Covenants.  Executive acknowledges that during the course of
his employment with the Company, Executive had access and was privy to
Confidential Information (including trade secrets) important to the Company’s
businesses.  Such Confidential Information includes, but is not limited to,
matters of a technical nature such as methods, formulae, compositions,
processes, discoveries, research projects, equipment, machines, inventions,
computer programs/systems, and similar items, matters of a business nature such
as information about the Company’s payroll, costing, purchasing, pricing,
profits, markets, sales, customers, customer lists, sales materials, pricing
information, business and marketing strategies, profit margins, customer
preferences and requirements, records, memoranda, and company files, and matters
pertaining to future developments, such as operational plans, business
development, product ideas, future business strategies, and
marketing.  Executive acknowledges that such Confidential Information
constitutes trade secrets pursuant to applicable statutes, including the Uniform
Trade Secrets Act as adopted by the state in which the Executive resides, that
the Confidential information

3

 

Executive Initials JAA

 

 

--------------------------------------------------------------------------------

 

is worthy of protection, that the Confidential Information is the sole property
of the Company, and that the covenants contained in this Agreement are a
reasonable means to provide such protection.  Accordingly, Executive agrees that
for so long as the pertinent information or data remains Confidential
Information, Executive shall not divulge or make use of any Confidential
Information, directly or indirectly, personally or on behalf of any other
person, business, corporation, or entity without prior written consent of the
Company.  Executive further acknowledges and agrees that any and all
confidentiality agreements that Executive has previously entered into regarding
the Company’s Confidential Information shall continue to remain in full force
and effect and shall survive Executive’s separation of employment with the
Company.  Executive finally acknowledges and agrees that the agreement that
provides the most protection to the Company’s Confidential Information (whether
this Agreement or any confidentiality agreement previously entered into by
Executive) shall govern Executive’s duties not to divulge or make use of the
Company’s Confidential Information.

 

Executive further agrees and acknowledges that he executed other agreements with
that contain similar confidentiality/trade secret obligations.  Executive hereby
agrees and acknowledges that those obligations remain in full force in effect,
and nothing in this Agreement alters, amends, or changes Executive’s commitments
set forth therein.

 

8.Confidentiality.  Executive agrees that he will keep the terms, amount, and
fact of this Agreement completely confidential, and that he will not hereafter
disclose any information concerning this Agreement to anyone; provided, however,
that Executive may make such disclosure to his immediate family and to his
professional representatives (e.g., attorneys, accountants, auditors, and tax
preparers) all of whom will be informed of and agree to be bound by this
confidentiality clause.

 

9.Non-Disparagement.  The parties agree that they will not undertake any
harassing or disparaging conduct directed at each other, and that they will
refrain from making any negative, detracting, derogatory, and unfavorable
statements about each other.  Executive further agrees and promises that he will
not induce or incite claims of discrimination, wrongful discharge, claims
involving wage/hour or employee notification laws, or any other claims against
the Company by any other person.  The Company and Executive hereby agree and
acknowledge, however, that the terms of this Paragraph 9 would not and do not
prevent Executive from providing truthful information in response to a legal
subpoena and/or other legal process.

 

10.Future Cooperation.  Executive agrees to cooperate with the Company and use
his best efforts in responding to all reasonable requests by the Company for
assistance and advice relating to matters and procedures in which Executive was
involved or which Executive managed or was responsible for while Executive was
employed by the Company.  Executive further agrees to expressly resign from any
and all offices and/or positions held by Executive with the Company as of the
Separation Date, as well as cooperate with any and all public company filings
reasonably requested by the Company and/or all such filings and announcements
that the Company makes in its reasonable judgment.  The Company agrees and
acknowledges that any resignation letter the Company requests that Executive
sign shall not impact Executive’s rights and benefits pursuant to this
Agreement.  

  

11.Claims Involving the Company.  Executive represents that Executive has not
instituted, filed or caused others to file or institute any charge, complaint or
action against the Company.  Executive covenants that, to the full extent
permitted by law, Executive will not file or institute complaint or action
against the Company with respect to any matters arising before or on the date
Executive signs this Agreement.  Executive will not recommend or suggest to any
potential claimants or employees of the Company, or their attorneys or agents,
that they initiate claims or lawsuits against the Company, and/or any of its
subsidiaries, nor will Executive aid, assist, or cooperate with any claimants or
employees of the Company or their attorneys or agents in any claims,
proceedings, or lawsuits now pending or commenced in the future against the
Company and/or its subsidiaries or affiliates.

 

12.Entire Agreement.  This Agreement embodies the entire agreement of all the
Parties hereto who have executed it and supersedes any and all other agreements,
understandings, negotiations, or discussions, either oral or in writing, express
or implied, between the Parties to this Agreement, except

4

 

Executive Initials JAA

 

 

--------------------------------------------------------------------------------

 

for those agreements between Executive and the Company regarding and/or
including provisions addressing confidentiality,
non-competition/non-solicitation; any Patent and Trade Secret Agreements, Use of
Company-Owned Computer Systems Agreements, Always Honest Agreements, and/or any
other separate agreements regarding other benefits including but not limited to
restricted stock, stock option, performance units, pensions, retiree benefits,
etc., which will remain in full force and effect, it being understood that this
Agreement is in addition to and not in substitution for the covenants and
obligations contained in such agreements.  The Parties to this Agreement
acknowledge that no representations, inducements, promises, agreements or
warranties, oral or otherwise, have been made by them, or anyone acting on their
behalf, which are not embodied in this Agreement; that they have not executed
this Agreement in reliance on any representation, inducement, promise,
agreement, warranty, fact or circumstance, not expressly set forth in this
Agreement; and that no representation, inducement, promise, agreement or
warranty not contained in this Agreement including, but not limited to, any
purported settlements, modifications, waivers or terminations of this Agreement,
shall be valid or binding, unless executed in writing by all of the Parties to
this Agreement.  This Agreement may be amended, and any provision herein waived,
but only in writing, signed by the party against whom such an amendment or
waiver is sought to be enforced.

 

13.Conflict of Terms.  In the event of any conflict or inconsistency between the
terms and conditions of this Agreement and those of any Performance Unit or
Restricted Stock agreement previously executed by Executive, the terms and
conditions of any such Performance Unit or Restricted Stock agreement shall
govern and control the rights and obligations of the Parties.

 

14.Costs and Attorney’s Fees. The Parties agree that in the event of the breach
of any provision of this Agreement, the prevailing party shall pay all costs and
attorney's fees incurred in conjunction with enforcement of this Agreement, to
the extent permitted by law.  

 

15.Governing Law.  Texas law shall govern the validity and interpretation of
this Agreement, without regard to its choice of law principles

 

16.No Admission of Wrongdoing.  It is understood and agreed by the Parties that
the promises, payments and consideration of this Agreement shall not be
construed as an admission of any liability or obligation by either party to the
other party or any other person.  

 

17.Voluntary.  This Agreement is executed voluntarily and without any duress or
undue influence on the part or behalf of the Parties hereto.  The Parties
acknowledge that they have had ample opportunity to have this Agreement reviewed
by the counsel of their choice.

 

18.Newly Discovered Facts.  The Parties hereby acknowledge that they may
hereafter discover facts different from or in addition to those that they now
know or believed to be true when they expressly agreed to assume the risk of the
possible discovery of additional facts, and they agree that this Agreement will
be and remain effective regardless of such additional or different facts.  The
Parties expressly agree that this Agreement shall be given full force and effect
according to each and all of its express terms and provisions, including those
relating to unknown or unsuspected claims, demands, causes of action,
governmental, regulatory or enforcement actions, charges, obligations, damages,
liabilities, and attorneys’ fees and costs, if any, as well as those relating to
any other claims, demands, causes of action, obligations, damages, liabilities,
charges, and attorneys’ fees and costs specified herein.

 

19.General Terms and Conditions.  

 

 

A.

The section and paragraph headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.  

 

 

B.

This Agreement may be executed in two counterparts and via facsimile and/or
email, each of which shall be deemed an original, all of which together shall
constitute one and the same instrument.  

5

 

Executive Initials JAA

 

 

--------------------------------------------------------------------------------

 

 

 

C.

Should any portion, word, clause, phrase, sentence or paragraph of this
Agreement be declared void or unenforceable, such portion shall be considered
independent and severable from the remainder, the validity of which shall remain
unaffected.  This Agreement shall not be construed in favor of one party or
against the other.  

 

 

D.

The failure to insist upon compliance with any term, covenant or condition
contained in this Agreement shall not be deemed a waiver of that term, covenant
or condition, nor shall any waiver or relinquishment of any right or power
contained in this Agreement at any one time or more times be deemed a waiver or
relinquishment of any right or power at any other time or times.  

 

 

E.

This Agreement, and all the terms and provisions contained herein, shall bind
the heirs, personal representatives, successors and assigns of each party, and
inure to the benefit of each party, its agents, directors, officers, employees,
servants, successors, and assigns.

 

20.Arbitration. Except to the extent that claims by the Company or Executive are
for injunctive relief, any disputes, claims or difference of opinion between
Executive and the Company (including all employees, directors, officers,
partners or contractors of the Company) involving the formation of this
Agreement, or the meaning, interpretation, or application of any provision of
this Agreement, or any other dispute between Executive and the Company which
relates to or arises out of or relates to the employment relationship or
severance thereof between the parties, shall be settled exclusively by binding
arbitration before one neutral arbitrator pursuant to the Employment Rules of
the American Arbitration Association applicable to employment related disputes,
and judgment on the award rendered by the arbitrator may be entered and enforced
in any court having jurisdiction thereof.

 

Attestation

 

PLEASE READ THIS AGREEMENT CAREFULLY.  THIS AGREEMENT INCLUDES A RELEASE OF
KNOWN AND UNKNOWN CLAIMS.

 

EXECUTIVE HEREBY STATES THAT, BEING OF LAWFUL AGE AND LEGALLY COMPETENT TO
EXECUTE THIS AGREEMENT, EXECUTIVE HAS SIGNED THIS AGREEMENT AS A FREE AND
VOLUNTARY ACT AND BEFORE DOING SO EXECUTIVE HAS BECOME FULLY INFORMED OF ITS
CONTENT BY READING THE SAME OR HAVING IT READ TO EXECUTIVE SO THAT EXECUTIVE
FULLY UNDERSTANDS ITS CONTENT AND EFFECT.  OTHER THAN AS STATED HEREIN, THE
PARTIES AGREE THAT NO PROMISE OR INDUCEMENT HAS BEEN OFFERED FOR THIS AGREEMENT
AND THAT THE PARTIES ARE LEGALLY COMPETENT TO EXECUTE THE SAME.  

 

EXECUTIVE FURTHER STATES THAT EXECUTIVE HAS BEEN ADVISED TO CONSULT AN ATTORNEY,
THAT EXECUTIVE HAS BEEN GIVEN SUFFICIENT OPPORTUNITY TO REVIEW THIS DOCUMENT
WITH AN ATTORNEY BEFORE EXECUTING IT AND THAT EXECUTIVE HAS DONE SO OR HAS
VOLUNTARILY ELECTED NOT TO DO SO.

 

IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.

 

 

 



6

 

Executive Initials JAA

 

 

--------------------------------------------------------------------------------

 

Dated: May 22, 2020

 

GLOBAL EXPERIENCE SPECIALISTS, INC.

 

 

 

 

 

 

 

 

 

By:

/s/ Steven W. Moster

 

 

Title:

Chief Executive Officer

 

 

 

 

Dated: May 22, 2020

 

 

/s/ Jay Altizer

 

 

 

JAY ALTIZER

 

7

 

Executive Initials JAA

 

 